Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 24, 2017

                                      No. 04-16-00819-CV

          IN THE INTEREST OF J.H., I.H., E.H., M.H., AND L.H., CHILDREN,

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 15-0958-CV
                          Honorable W.C. Kirkendall, Judge Presiding

                                         ORDER
         After this court granted court reporter Terri Robason’s first and second extensions of time
to file the reporter’s record, the record was due on January 19, 2017. See TEX. R. APP. P. 26.3.
On the due date, the court reporter filed a third notification of late record and requested an
additional four days to file the three remaining volumes of the reporter’s record.
       The reporter’s third motion for extension of time to file the reporter’s record is
GRANTED. We ORDER the court reporter to file the remaining volumes of the reporter’s
record with this court by January 30, 2017. See id. R. 35.3(c) (limiting an extension in an
accelerated appeal to ten days).
        We reiterate that the child’s “need for permanence is the paramount consideration for the
child’s present and future physical and emotional needs.” See Dupree v. Tex. Dep’t of Protective
& Regulatory Servs., 907 S.W.2d 81, 87 (Tex. App.—Dallas 1995, no writ). This court must
render its decision “with the least possible delay,” and any further delays in obtaining the
reporter’s record will hinder this court in its duty. See TEX. R. APP. P. 35.3(c); In re J.L., 163
S.W.3d 79, 82 (Tex. 2005) (quoting TEX. FAM. CODE ANN. § 263.405(a) (West 2014)). Any
further requests for extension of time to file the reporter’s record will be strongly
disfavored.
                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2017.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court